Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2
TO THE
INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 2 (this “Amendment”) to the Investment Management Trust
Agreement is made as of  March 26, 2020 by and between Leisure Acquisition
Corp., a Delaware corporation (the “Company”), and Continental Stock Transfer &
Trust Company, a New York corporation (the “Trustee”). All terms used but not
defined herein shall have the meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into the Investment Management
Trust Agreement (“Trust Agreement”) effective as of December 1, 2017 and as
amended on December 5, 2019;

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at a special meeting of stockholders of the Company (the “Special
Meeting”) held on March 26, 2020, holders of at least 65% of the Company’s
outstanding shares approved, among other items, (i) a proposal to amend (the
“Extension Amendment”) the Company’s second amended and restated certificate of
incorporation, as amended, to extend the date by which the Company shall be
required to effect a Business Combination to June 30, 2020, or such earlier date
determined by the Board (the “Extended Date”) and (ii) a proposal to extend the
date on which the Trustee must commence liquidating the Trust Account (the
“Trust Amendment”) in the event the Company has not consummated a Business
Combination by the Extended Date; and

 

WHEREAS, on the date hereof, the Company is filing the Extension Amendment with
the Secretary of State of the State of Delaware;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Section 1(i) of the Trust Agreement is hereby amended and restated in its
entirety as follows:

 

(i)Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes (less up to $75,000 of
interest that may be released to the Company to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) June 30, 2020, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its taxes (less up to $75,000 of interest that may be released to
the Company to pay dissolution expenses), shall be distributed to the Public
Stockholders of record as of such date; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to Exhibit
B hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date specified in clause (y) of
this Section 1(i), the Trustee shall keep the Trust Account open until twelve
(12) months following the date the Property has been distributed to the Public
Stockholders;

 

 

 

  

2. All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

3. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

4. This Amendment is intended to be in full compliance with the requirements for
an Amendment to the Trust Agreement as required by Section 6(c) of the Trust
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

5. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 

[Signature Page Follows]

 

2

 

  

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

  

 

Continental Stock Transfer & Trust Company, as Trustee

 

  By: /s/ Francis E. Wolf, Jr.     Name: Francis E. Wolf, Jr.     Title: Vice
President        

Leisure Acquisition Corp.

 

  By: /s/ Daniel B. Silvers     Name: Daniel B. Silvers     Title: Chief
Executive Officer

 

 

3



 

